Citation Nr: 0319106	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from February 10, 
1943 to September 18, 1943. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
which determined that the veteran had not submitted new and 
material evidence in order to reopen his claim for service 
connection for his low back condition. 

In January 2003, the veteran filed a claim for clear and 
unmistakable error (CUE) from an October 1951 rating 
decision.  The RO in response denied this claim in February 
2003.  The veteran has not submitted a notice of 
disagreement, and hence this issue is not yet in appellate 
status.  38 C.F.R. § 20.302 (2002).


FINDINGS OF FACT

1.  An unappealed RO decision in March 1980 denied the 
veteran's claim of service connection for a back disorder.

2.  Evidence submitted subsequent to the March 1980 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.
 






CONCLUSION OF LAW

1.  The RO's March 1980 decision which denied service 
connection for a back disability is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's February 1943 service induction examination 
report stated that he sprained his back in 1941 while 
employed as a civilian machinist.  Under musculoskeletal 
defects, the report indicated that there were none and that 
back function was normal at induction, not disabling.  The 
veteran was found physically qualified for duty.  

While in service, the veteran was admitted to Station 
Hospital in August 1943 due to back pain.  The hospital 
report noted the veteran's own statement that since injuring 
his back as a civilian machinist, he had experienced back 
pain following prolonged standing, lifting, prolonged 
marching or bending over.  

The September 1943 service discharge report stated that the 
veteran had a fracture, simple, lumbar 4, traumatic, 
accidentally incurred prior to service while working at an 
industrial plant in 1941.  The report also revealed sacro-
iliac pain upon bending backwards, and X-ray results showed 
moderate spina bifida of the upper 2 segments of the sacrum.  
A Schmorl's node was indicated on the upper surface of L-4, 
as well as a widening of L-4.


The veteran filed a claim in May 1951 stating that he 
aggravated his back condition while in basic training in 
1943.  Private medical records covering treatment in October 
1946 and in 1950 - 1951 were submitted.  A statement from the 
veteran's wife indicated that the veteran had experienced 
back pain following his service discharge.  His claim was 
denied in October 1951 because the medical and lay evidence 
was considered insufficient to establish service connection 
for aggravation of a back disorder.  The veteran was admitted 
to First Albany VA Hospital in January 1952.  His March 1952 
discharge diagnosis stated rheumatoid arthritis, suspected 
and not proven.

The veteran subsequently sought to reopen his claim.  A 
private medical treatment report was submitted.  The veteran 
also submitted a July 1963 statement.  He stated that while 
in service in 1943, he participated in a bayonet drill which 
resulted in a serious back injury.  He further stated that 
this bayonet drill, as well as a long hike with full pack and 
subsequent calisthenics, caused him to be hospitalized in 
1943 for back pain.  The veteran's claim was denied in August 
1962 and again in July 1963 because the records did not show 
that the veteran's back injury was incurred in or aggravated 
by service.  

Another attempt to reopen his claim was denied in March 1980 
because there was no new and material evidence showing his 
back condition was aggravated by his military service.  

A claim to reopen was filed again in November 1998.  The 
veteran underwent a VA spinal examination in December 1998.  
The examining doctor's medical impression was that the 
veteran had a chronic back impairment since a 1943 injury 
associated with the military, with diagnosis of a fractured 
fourth lumbar vetebra at that time.  The doctor also noted 
that exacerbations were recurrent around three to four a 
year, and that worsening arthritis had developed.  A spine 
lumbosacral procedure indicated a narrowing of the 
intervertebral disc space of L5-S1 with vacuum phenomenon 
secondary to degenerative disc disease. 



The veteran's request to reopen the claim due to new and 
material evidence was denied in April 1999.  The rating 
decision reiterated that the 1943 service medical records 
were negative of evidence establishing aggravation of the 
veteran's injury during service.  The decision proclaimed 
that October, November and December 1998 VA medical records 
did not demonstrate aggravation of the veteran's back 
condition in service.  The veteran was afforded a VA spinal 
examination in September 1999.  The diagnosis was a fracture 
of the L4 vertebra and associated lumbar pain.  However, the 
RO concluded in the January 2000 statement of the case that 
this 1999 exam gave no medical opinion that the veteran's 
back fracture was aggravated in service.  

Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which, as noted 
above, was filed at the RO in November 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
By the decision dated March 1980, the RO denied to reopen the 
veteran's claim of service connection for a back disability.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  
 
It is determined that the veteran has submitted new and 
material evidence since the March 1980 decision in order to 
reopen his claim.  Since that time, the veteran underwent a 
VA spinal examination in 1998.  The examining doctor's 
clinical impression was that the veteran has had a chronic 
back impairment since a 1943 injury associated with the 
military.  This statement is not cumulative and redundant.  
Since the testimony suggests that the veteran injured his 
back or aggravated a pre-existing back injury while in 
service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Thus, it is material to the 
veteran's claim.  Also, the veteran's diagnosis in a 
subsequent 1999 VA spinal exam was a fracture of the L4 
vertebra and associated chronic lumbar pain.  Accordingly, 
the claim is reopened, and must be considered in light of all 
the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a low back disability, the 
veteran's claim is reopened.

REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a low back disability was reopened on 
the basis that new and material evidence had 
been submitted.  The next step is to address the question of 
whether service connection is warranted.  
 
A 1999 VA spinal examination revealed that the veteran had a 
fracture of the L4 vertebra with chronic lumbar pain in the 
lower back.  The veteran related that he had radiating pain 
from the back to the left thigh and left leg.  A 1998 VA 
spinal exam also showed that the veteran had a narrowing of 
the intervertebral disc space of L5-S1 with vacuum phenomenon 
secondary to degenerative disc disease.  

During military service, the veteran's 1943 induction report 
stated that the veteran experienced a sprained back in 1941 
while employed as a civilian machinist.  The report also 
indicated there were no musculoskeletal defects and back 
function was normal.  While in service in August 1943, the 
veteran was admitted to Station Hospital due to back pain.  
The veteran stated in July 1963 that he was hospitalized in 
1943 following a bayonet drill, a long hike with full pack 
and subsequent 
calisthenics.  The veteran's discharge report described his 
back injury as a fracture, simple, lumbar 4, traumatic.           
 
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Accordingly, the 
RO should arrange for a VA examiner to review the veteran's 
claims file, so that the examiner can comment on whether any 
current low back disorders are related to service.  

Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's low back that 
have not already been associated with the 
claims folder.  
 
2.  The veteran should be scheduled for a 
VA examination for his low back.  The 
claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all low back disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  Provide diagnoses of all current 
low back disorders, to include a 
discussion as to whether the veteran 
has spina bifida.
 
b.  Of the back disorders identified 
in (a), identify all disorders which 
are congenital or developmental 
defects.
 

c.  For all the congenital or 
developmental defects identified in 
(b), state whether they were subject 
to a superimposed disease or injury 
in service?
 
d.  For all disorders identified in 
(a) which are not congenital or 
developmental, state as precisely as 
possible the time of onset of such 
disorders.




e.  What disorders of the low back 
did the veteran have when he started 
active duty in February 1943?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
f.  What disorders of the low back 
did the veteran have at the end of 
his active service in September 
1943?  (Please list the diagnoses in 
the most precise medical terms 
feasible.)
 
g.  If any of the disorders that the 
veteran had in February 1943 were 
the same disorders that the veteran 
had in September 1943, based on 
medical analysis of the entire 
record, respond to each of the 
following questions: (1) Was there 
an increase in the severity of 
disability during this time; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  
 
4.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a low back 
disability.  In the event that the claim 
is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a low back disability which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer 


a condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 



